Citation Nr: 0107132	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the 0 percent disability rating assigned for the 
appellant's service-connected residuals of left shoulder 
dislocation for the period from April 20, 1998 to December 9, 
1998; the 100 percent disability rating assigned from 
December 10, 1998 to January 31, 1999; and the 10 percent 
disability rating assigned from February 1, 1999 are 
appropriate. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from July 1986 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted the 
appellant entitlement to service connection for residuals of 
left shoulder dislocation, evaluated as 0 percent disabling, 
effective April 20, 1998.  VARO subsequently granted the 
appellant a temporary total disability evaluation for a 
period of convalescence, effective December 10, 1998, and a 
10 percent disability evaluation effective February 1, 1999, 
in a July 1999 rating decision.

The Board notes that VARO developed the issue on appeal as 
entitlement to an earlier effective date for an increased 
rating for service-connected residuals of left shoulder 
dislocation, evaluated as 10 percent disabling.  However, the 
Board finds that the appellant filed a timely notice of 
disagreement with the 0 percent disability evaluation 
originally assigned in VARO's July 1998 rating decision, 
which granted entitlement to service connection, and that the 
appellant would not be prejudiced by the Board proceeding to 
disposition of his claim on this basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the issue has been 
rephrased and will be further discussed in detail in this 
decision. 


FINDINGS OF FACT

1.  From April 20, 1998 to December 8, 1998, the appellant's 
service-connected left shoulder disability was manifested by 
functional impairment due to pain, with no evidence of 
nonunion with loose movement or malunion of the clavicle or 
scapula; or limitation of motion of the arm at shoulder 
level.

2.  From December 9, 1998 through January 31, 1999, the 
appellant was convalescing from surgery for his service-
connected left shoulder disability.

3.  From February 1, 1999, the appellant's service-connected 
residuals of left shoulder dislocation has continued to be 
manifested by functional impairment due to pain, without 
nonunion with loose movement, or malunion of the clavicle or 
scapula; or limitation of motion of the arm at shoulder 
level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for the 
period from April 20, 1998 through December 8, 1998, and 100 
percent for December 9, 1998, have been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.30, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203 (2000).

2.  The criteria for an evaluation greater than 100 percent 
for the period from December 10, 1998 through January 31, 
1999, and greater than 10 percent from February 1, 1999 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.30, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, the Board finds that the appellant's 
August 1998 statement was a timely filed notice of 
disagreement with VARO's July 1998 rating decision, which 
originally granted entitlement to service connection for 
residuals of left shoulder dislocation, evaluated as 0 
percent disabling effective April 20, 1998, and that the 
appellant has contested the assigned ratings since.  
Consequently, particularly in light of the Board's finding 
that the appellant met the criteria for a 10 percent 
disability evaluation for the period from April 20, 1998 to 
December 8, 1998, and 100 percent on December 9, 1998, the 
Board sees no prejudice to the appellant in characterizing 
the issue on appeal to properly reflect his disagreement with 
the initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2000) requires that each 
disability be viewed in relation to its history and that there 
be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 (2000) requires that 
medical reports be interpreted in light of the whole recorded 
history.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection for residuals of a left shoulder dislocation and 
initially assigned a 0 percent disability evaluation, 
effective April 20, 1998.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of the joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2000).

The Board will first review the appellant's pertinent medical 
history regarding his claim.

Service medical records reveal that the appellant reported 
left shoulder pain with questionable dislocation in August 
1988, assessed as muscle strain.  He later reported a history 
of an additional left shoulder injury in February 1989.  He 
complained of sudden onset, intermittent pain in his shoulder 
that began in May 1994, in a musculoskeletal pain 
questionnaire.  A Persian Gulf examination was conducted in 
May 1995.  He reported a history of left shoulder dislocation 
in May 1994 with persistent pain lasting days to weeks.  He 
claimed that the pain increased with pressure to the shoulder 
and shoulder instability was noted.  The assessment was of 
possible left impingement syndrome.  The examiner noted mild 
TTP (tenderness to palpation) of the left shoulder with full 
range of motion.  X-ray revealed a normal left shoulder and 
scapula. 

A VA examination was conducted in May 1996.  The examiner 
observed no tenderness over the shoulders.  Range of motion 
included abduction to 165, forward flexion to 165, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
The appellant had discomfort trying to approach the maximum 
of abduction.  X-ray of his shoulder was normal.  Diagnosis 
was status post shoulder dislocation.

A December 1996 VA treatment entry reported that the 
appellant claimed to have recurrent dislocation of both 
shoulders following an acute injury 4 to 6 years earlier.  
Shoulder stabilization exercises were recommended.  There 
were no neurovascular deficits.  A January 1997 treatment 
record likewise indicated that the appellant had no distal 
neurovascular deficits.  He had good strength in his lower 
arms, but strength in his shoulders was limited by pain, 
especially when he tried to reach above shoulder level.  His 
coordination was within normal limits in his hands, but would 
be limited in his shoulders because of pain.  The appellant 
reported no pain when he was not trying to use his shoulder 
or reach overhead.  He could have severe pain if he tried to 
reach above shoulder level and his shoulder were to start to 
slip out of place.  X-ray revealed a very small 3 mm. 
calcific density projected over the upper left scapula, most 
likely insignificant due to small bone island.  Range of 
motion of the left shoulder revealed flexion to 95 degrees, 
abduction to 90 degrees, internal rotation to 35 degrees, and 
external rotation to 25 degrees.  He was instructed in 
isometric shoulder strengthening exercises.  The appellant 
was given strengthening exercises in limited range to avoid 
any chance of dislocation.  

Medical treatment records from the appellant's private 
physician, William S. Lee, M.D., were submitted.  A January 
1998 entry reported that the appellant complained of left 
shoulder stiffness in the morning after falling from a tree.  
X-rays revealed no evidence of fracture or dislocation.  His 
rotator cuff appeared intact without neurological deficit.  
The assessment was of contusion of the shoulder.  

VARO granted the appellant entitlement to service connection 
for residuals of left shoulder dislocation, evaluated as 0 
percent disabling, effective April 20, 1998.

In a July 1998 letter, Dr. Lee reported that repeated x-rays 
of the appellant's shoulder were within normal limits and 
that he planned for him to see a therapist.

A VA examination was conducted in September 1998.  The 
appellant indicated that he had been told to have an 
orthopedics referral for possible arthroscopic surgery.  He 
indicated that precipitating factors included any kind of 
sudden strain or pull.  He claimed that he took analgesic 
medication, and that just rubbing helped.  He worked as a 
crane operator.  The examiner observed that clinically there 
was no evidence of any subluxation or dislocation and the 
shoulders appeared within normal limits.  The appellant had 
5/5 strength in his upper extremities.  Vascularity, muscle 
tone, and deep tendon reflexes were present and symmetrical.  
There was no dyskinesia or ataxia.  He had good coordination.  
There was no swelling.  There was no color change in his hand 
or fingers.  Radial pulse was palpable.  Sensory motor 
findings were within normal limits.  Tinel sign, and medial 
and ulnar radial nerve at the common sites of entrapment were 
negative bilaterally.  Range of motion of the left shoulder 
was forward flexion to 180 degrees; external and internal 
rotation to 90 degrees; and abduction could be possible to 90 
degrees or more, but with external rotation more than this.  
There was mild subacromial pain noted.  There was also just 
very mild popping.  The examiner did not discover any 
evidence of bicipital tenosynovitis, and there was no 
evidence of any infraspinatus area bursitis on clinical 
findings.  Posterior examination revealed that the scapula 
was symmetrical without winging.  The examiner diagnosed 
chronic recurrent shoulder pain secondary to trauma; no 
evidence of any neuromuscular deficits; and mild subacromial 
bursitis.  

VARO confirmed and continued the 0 percent disability 
evaluation for residuals of left shoulder dislocation in an 
October 1998 rating decision.

The appellant was seen at the VA orthopedic clinic in 
September 1998.  He reported a history of pain with 
questionable dislocation of his shoulder.  He had a history 
of physical therapy, and x-rays were within normal limits.  
Surgery was scheduled for December 9, 1998, and the appellant 
received capsulorrhaphy of the left shoulder on December 9, 
1998 due to a 4 year history of continuous recurrent 
dislocation of the left shoulder.  At follow up on December 
29, 1998, the appellant was doing well post-operatively with 
excellent range of motion.  He was to return to work on 
January 18, 1999 with no heavy lifting.  A June 1999 entry 
reported that the appellant claimed that his shoulder was 
still giving him problems.  He was advised to avoid excessive 
range of motion activity; overhead activity; and lifting 
weight greater than 50 pounds until 2000.

VARO granted the appellant a 100 percent disability 
evaluation effective December 10, 1998, and an increased 
rating from 0 to 10 percent following convalescence, 
effective February 1, 1999.

A February 12, 1999 VA treatment entry reported that the 
appellant was seen in physical therapy.  It was reported that 
he had been placed back to work with limited heavy lifting.  
He claimed that he had done "pretty good" until the 
previous night when he used his left arm without thinking.  
He reported severe pain afterwards with limited use.  The 
examiner observed painful left shoulder with passive movement 
and limited flexion, abduction and rotation.  The impression 
was of status post capsulorrhaphy on the left with recent 
injury.  He received physical therapy in February 1999 with 
hot packs and interferential electrical stimulation to his 
left shoulder.  He also started active internal and external 
rotation strengthening exercises.  Range of motion of the 
left shoulder was limited to flexion to 80 degrees and 
abduction to 40 degrees.  He was later assessed in April 
1999.  Sensation was within normal limits.  Grip strength was 
95 pounds on the left and 115 pounds on the right.  He 
reported no pain just sitting, and that he was just sore with 
some movements.  There was a large thick scar over the 
anterior aspect of the left shoulder.  He did not return for 
further treatment, so his goals for therapy were not met.

The appellant is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula.  Under Diagnostic Code 5203, a 10 percent disability 
rating is warranted for malunion of the clavicle or scapula 
or nonunion without loose movement.  A 20 percent disability 
rating is warranted for dislocation or nonunion with loose 
movement, which is the maximum rating under this diagnostic 
code. 38 C.F.R. § 4.71a Diagnostic Code 5203 (2000).

The diagnostic criteria for limitation of motion of the arm 
call for a 20 percent disability evaluation for limitation of 
motion at shoulder level; 30 percent disability rating for 
limitation of motion midway between the side and shoulder 
level; and a 40 percent disability evaluation is warranted 
for limitation of motion to 25 degrees from the side.  38 
C.F.R. § 4.71a Diagnostic Code 5201 (2000).

For the period from April 20, 1998 to December 9, 1998, the 
appellant's left shoulder disability was rated 0 percent 
disabling.  However, although the appellant did not have 
malunion, or nonunion without loose movement warranting a 10 
percent disability rating for impairment of the clavicle or 
scapula, or limitation of motion at the shoulder level 
warranting a 20 percent rating for limitation of motion of 
the arm, treatment records reveal decreased strength on the 
left and limitation of function due to pain on examination.  
Given these objective findings and the appellant's complaints 
of pain on motion, which have been objectively demonstrated, 
the Board finds, upon resolving all reasonable doubt in favor 
of the appellant, additional disability approximating a 10 
percent of average impairment of earning capacity under 38 
C.F.R. § 4.40 (2000) for functional loss due to pain.  
38 U.S.C.A. § 5107(b) (West 1991).  As stated above, the 
enumerated schedular criteria under Codes 5201 and 5203 do 
not by themselves support increased compensation as the 
medical findings to not directly correspond to the higher 
ratings available, but as the Board must consider all 
elements of the claim under Part 4, it is found that 
increased disability in the amount of an additional 10 
percent rating under section 4.40 is shown.  Accordingly, an 
award of increased disability to 10 percent, but no higher, 
for the left shoulder disability for the period from April 
20, 1998 to December 8, 1998 is in order.  DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

For the period from December 9, 1998 through January 31, 
1999, a 100 percent disability evaluation assigned for the 
appellant's period of convalescence is appropriate.  The 
Board notes that the appellant received surgery on December 
9, 1998.  Pursuant to 38 C.F.R. § 4.30, a total disability 
rating is assignable under paragraph (a)(1), (2) or (3) of 38 
C.F.R. § 4.30, effective the date of hospital admission and 
continuing for a period of 1, 2 or 3 months from the first 
day of the month following such hospital discharge.  Pursuant 
to 38 C.F.R. § 4.30(a)(1), such convalescent rating will be 
assigned if the surgery necessitated at least one month of 
convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), such 
convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.  Therefore, an effective 
date of December 9, 1998, the date of the appellant's 
surgery, is appropriate for the 100 percent disability 
evaluation. 

Following the appellant's 100 percent disability rating for 
his period of convalescence, VARO granted an increased rating 
from 0 to 10 percent disabling for his left shoulder 
disability, effective February 1, 1999.  The Board notes that 
the appellant did well post-operatively with excellent range 
of motion on December 29, 1999 and was cleared to return to 
work on January 18, 1999 with a heavy lifting restriction.  
He was merely advised to avoid excessive range of motion 
activity.  Although he still did not meet the criteria for a 
10 percent disability evaluation for malunion or nonunion of 
the shoulder, or for limitation of motion of the arm (other 
than a finding of flexion to 80 degrees following an acute 
exacerbation in February 1999), he continued to warrant a 10 
percent disability rating for functional impairment.  The 
preponderance of the evidence is against a rating greater 
than 10 percent from February 1, 1999.

Application of the extraschedular provision is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In conclusion, it is found that a higher evaluation from 0 to 
10 percent is warranted for the period from April 20, 1998 to 
December 8, 1998; a higher evaluation from 0 to 100 percent 
is warranted for December 9, 1998; and that the preponderance 
of the evidence is against an evaluation in excess of 100 
percent from December 9, 1998 to January 31, 1999, and 
against an evaluation in excess of 10 percent from February 
1, 1999. 





ORDER

A 10 percent disability rating for the appellant's service-
connected residuals of left shoulder dislocation is granted 
from April 20, 1998 to December 8, 1998, and a 100 percent 
disability rating is granted for December 9, 1998, subject to 
the laws and regulations governing monetary benefits.  The 
100 percent disability rating for the period from December 
10, 1998 through January 31, 1999 is appropriate; and the 10 
percent disability rating from February 1, 1999 is 
appropriate.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

